DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4,6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biggs (US 5,361,751).
Regarding claim 1, Biggs discloses a combination space and water heating apparatus comprising: a frame (72,Figure 1) enclosing a water heating assembly (60) and an air heating assembly (20); the water heating assembly positioned in a top front portion of the frame (60,Figure 1), the water heating assembly supplying hot water in response to a hot water demand, the water heating assembly including inlet (63) and outlet water connections (63’) through a top portion of the water heating assembly; and the air heating assembly positioned in a rear and bottom portion of the frame (20, Figure 1), the air heating assembly supplying heated air in response to a space heating demand (via 30), maintenance access to the air heating assembly solely through a front section of the bottom portion of the frame (via 29).
Regarding claim 4, Biggs discloses the apparatus of claim 1 further comprising an air circulation blower (31, Figure1) of the air heating assembly, the air circulation blower mounted on an extendable mount of the frame (29, C4, L 25-36) and accessible through a bottom portion of the front section of the frame.
Regarding claim 6, Biggs discloses the apparatus of claim 1 further comprising: water piping connections positioned on a top surface of the frame, the water piping connections allowing for input (63, Figure 1) and output (63’) of water into the water heating assembly (60).
Regarding claim 9, Biggs discloses the apparatus of claim 1 wherein the water heating assembly is a boiler (68, C6, L61-C7, L7).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (US 10,113,751).
Regarding claim 10, Biggs discloses a method for controlling the heating of air and water in a combination apparatus (C2,L16-27), the method comprising: detecting a space heating demand of an air heating assembly of the apparatus; enabling the delay of the air heating assembly (S40, Figure 2) when the air heating assembly was enabled when detecting a hot water demand (S30) of a water heating assembly of the apparatus; and enabling the air heating assembly after a delay when the air heating assembly was disabled when detecting the hot water demand (S10). As a clarification, once the hot water demand has stopped or does not affect the water temperature the air heater is reinstated, the time off is the delay period.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs (US 5,361,751) and Heo et al. (US 10,113,751).
Regarding claim 2, Biggs (B) discloses the apparatus of claim 1, but no that it further comprises: a controller assembly coupled to the water heating assembly and to the air heating assembly, the controller assembly producing the hot water demand and the space heating demand; wherein the space heating demand is delayed when the hot water demand is active.
However, Heo (H) disclose a combined furnace/ water heater (Abstract, Figure 1) comprising: a controller (10, C 3, L 32-46) assembly coupled to the water heating assembly and to the air heating assembly, the controller assembly producing the hot water demand and the space heating demand; wherein the space heating demand is delayed when the hot water demand is active (S30, S40, S50, Figure 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to prioritize the delivery of hot water over that of heated air because a small temperature difference in water delivery is much more noticeable that that of a slight room temperature and thus would improve the individual’s comfort. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs (US 5,361,751), Heo et al. (US 10,113,751), and Ng et al. (US 2013/0247997).
Regarding claim 3, Biggs (B), as modified, discloses the apparatus of claim 2, but not a connection for an inlet for recirculated water through the top portion of the water heating assembly, the controller assembly controlling the mixing of the recirculated water within the water heating assembly.
However, Ng discloses a hot water system (Abstract) further comprising: a connection (6.0061, Figure 6, [0046]) for an inlet for recirculated water through the top portion of the water heating assembly, the controller assembly (2.010. [0045]) controlling the mixing of the recirculated water within the water heating assembly. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a recirculation system in order to ensure hot water is delivered on demand without a substantial thermal lag. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs (US 5,361,751) and Hays et al. (US 4,622,947).
Regarding claim 5, Biggs (B) discloses the apparatus of claim 1, but not that the water output from the water heating assembly is coupled to the air heating assembly through a U-trap, the U-trap preventing natural heat flow from the water heating assembly into the air heating assembly when the space heating demand is inactive.
 However, Hays discloses a recuperative furnace (Abstract, 10) wherein water output from the water heating assembly (14, Figure 3) is coupled to the air heating assembly (12) through a U-trap (unlabeled directly below number (42), the U-trap preventing natural heat flow from the water heating assembly into the air heating assembly when the space heating demand is inactive. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a U- trap to act as a gate to prevent backflow through the system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs (US 5,361,751), Casier et al. (US 4,638,943), and Grantham et al. (US 2018/0224217).
Regarding claim 7, Biggs discloses the apparatus of claim 1, but not that it further comprises a water heater component  of the water heating assembly, and a water to air heat exchange component  of the air heating assembly, the water heater component mounted on a first extendable mount of the frame and accessible through the front section of the frame, the air heat exchange component mounted on a second extendable mount of the frame and accessible through the front section of the frame.
However, Casier disclose a water heater/ furnace (Abstract) comprising a water heater (16, Figure1) of the water heating assembly, and a water to air heat exchange component (8) of the air heating assembly. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize two water/ air heat exchangers in order to simplify the apparatus by eliminating one of the burners.
Additionally, Grantham disclose a modular heat exchanger system (Abstract) wherein the water heater component (equivalent of 34 in Figure 12) can be mounted on a first extendable mount of the frame (30,32) and accessible through the front section of the frame, the air heat exchange component (equivalent of 34 in Figure 12) can be mounted on a second extendable mount of the frame (30,32) and accessible through the front section of the frame. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilizing a sliding frame configuration to aid in the inspection and maintenance of the heat exchangers. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs (US 5,361,751) and Riu (US 2,533,508).
Regarding claim 8, Biggs discloses the apparatus of claim 1, but not that the water heating assembly is a tankless water heater.
However, Riu disclose a furnace/ hot water heater (Figure 1) wherein the water heating assembly (32, C1, L46-54) is a tankless water heater. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a tankless or tanked water supply depending on the operation needs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762